  8:19-cv-01930-DCC-JDA           Date Filed 10/30/19    Entry Number 18        Page 1 of 12




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENWOOD DIVISION


 Mamie Whitaker,

                         Plaintiff,               Civil Action No. 8:19-cv-01930-BHH-JDA

 v.                                                      OBJECTIONS TO
                                                  REPORT AND RECOMMENDATION
 Greenville County School District 52; Rex
 Ward; David Schoolfield; Kaycee Bradley,

                          Defendant.


       Plaintiff respectfully objects to the Magistrate Judge’s recommendation to grant

Defendant’s motion to dismiss her civil conspiracy claim. (Dkt. 17: R&R).

                                        INTRODUCTION

       This is an employment case concerning Plaintiff’s teaching certificate and separation from

her employment with Defendant Greenwood County School District 52 (“the District”). Plaintiff

alleges race discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.

2000e et seq. against Defendant Greenwood County School District 52 (“the District”), and civil

conspiracy against Defendant Ward, Defendant Schoolfield, and Defendant Bradley (collectively

“Individual Defendants”). (Dkt. 1.1).

       The Individual Defendants moved for the dismissal of Plaintiff’s Civil Conspiracy claim.

The Magistrate Judge recommended dismissal on the following grounds: (1) “Plaintiff does not

identify any conduct in support of the alleged conspiracy that was not also a basis for the

discrimination claim;” and (2) Plaintiff failed to identify damages that were not caused by the

alleged discrimination claim. (Dkt. 37: R&R p. 7-8). Plaintiff makes the following specific

objections:
  8:19-cv-01930-DCC-JDA            Date Filed 10/30/19       Entry Number 18       Page 2 of 12




            1. The Magistrate overlooked actions taken by the individual defendants in further of
               the civil conspiracy that were separate and apart from the actions underlying
               Plaintiff’s discrimination claim; and
            2. Plaintiff has identified damages that were unrelated to Plaintiff’s alleged
               discrimination claim.

         These objections, expounded upon below, warrant trial on Plaintiff’s civil conspiracy

claim.

                           RELEVANT FACTUAL ALLEGATIONS

         Plaintiff, a black female, began working for the Defendant School District (“District”) at

Ninety-Six High School in 2010. (Dkt. 1.1: Compl. ¶ 9). Plaintiff performed her job in a competent,

if not more than competent, manner and met the District’s legitimate expectations during her

employment. (Dkt. 1.1: Compl. ¶ 11). However, Plaintiff received harsh and unfair treatment from

the District, by and through Plaintiff’s white supervisors and coworkers, based on her race during

her employment. (Dkt. 1.1: Compl. ¶ 12). Plaintiff complained to the District in 2010 and 2016

about the unfair treatment, but the District did not take action, and the harsh and unfair treatment

towards Plaintiff continued and worsened. (Dkt. 1.1: Compl. ¶ 13).

   A. Plaintiff’s ADEPT/SAFE-T Orientation

         Plaintiff participated in South Carolina's Program of Alternative Certification of Educators

(“PACE”) to obtain a professional teaching certification. (Dkt. 1.1: Compl. ¶ 16). Once Plaintiff

completed the induction program during the 2013-2014 school year, Plaintiff was supposed to

participate in the ADEPT/SAFE-T orientation program, as required by state law, but the District

did not provide her with the orientation for ADEPT or schedule her ADEPT summative evaluation

during Plaintiff’s four active years with PACE. (Dkt. 1.1: Compl. ¶ 16). The District provided

similarly situated white employees with ADEPT/SAFE-T orientation and training during the same

four years. (Dkt. 1.1: Compl. ¶ 16). Rather than providing Plaintiff with the necessary



                                                  2
  8:19-cv-01930-DCC-JDA            Date Filed 10/30/19      Entry Number 18        Page 3 of 12




ADEPT/SAFE-T orientation and evaluation, the District evaluated Plaintiff on Student Learning

Objectives during the 2015-2016 and 2016-2017 school years and informed Plaintiff that she

passed those evaluations. (Dkt. 1.1: Compl. ¶ 17).

       Plaintiff reminded Defendant Ward, who was serving as Ninety-Six High School's

Principal, on multiple occasions that Plaintiff needed the ADEPT/SAFE-T orientation and training

but did not receive it. (Dkt. 1.1: Compl. ¶ 18). Ninety-Six High School held the ADEPT/SAFE-T

orientation each year that Plaintiff participated in the PACE program (four years), but Plaintiff was

not informed of or invited to the orientation, whereas similarly situated white teachers were

informed of the orientation and invited to participate. (Dkt. 1.1: Compl. ¶ 19). Consequently,

Plaintiff was not able to participate in the ADEPT/SAFE-T orientation. (Dkt. 1.1: Compl. ¶ 20).

       In May 2017, the South Carolina Department of Education informed the District’s

Assistant Superintendent that Plaintiff completed all PACE requirements for professional

certification, except passing the Praxis exam, submitting Plaintiff’s official transcript for her

classroom management course, and the successful ADEPT evaluation, and that the District could

request an uncertified grace year to allow Plaintiff to continue to teach while completing the

requirement. (Dkt. 1.1: Compl. ¶ 21). Plaintiff passed the Praxis exam for certification in August

2017, leaving only a successful ADEPT evaluation to be completed. (Dkt. 1.1: Compl. ¶ 22).

   B. Plaintiff’s Transfer

       The District transferred Plaintiff to Edgewood Middle School to teach keyboarding for the

2017-2018 school year, even though the District and Defendant Ward were aware that it was a

state requirement that Plaintiff complete her ADEPT/SAFE-T evaluation in the same subject and

grade level that Plaintiff taught for PACE, and the District had received approval for Plaintiff to

remain in her position for another year. (Dkt. 1.1: Compl. ¶ 24, 26). One of Plaintiff’s coworkers



                                                 3
  8:19-cv-01930-DCC-JDA          Date Filed 10/30/19      Entry Number 18        Page 4 of 12




told Plaintiff that she was being set up, and that Plaintiff would not be able to complete ADEPT

while teaching keyboarding, because the keyboarding class is based on a tutorial that does not

require teaching, and ADEPT evaluations require in-class observations of teaching. (Dkt. 1.1:

Compl. ¶ 27).

       Plaintiff sent a letter to Defendant Schoolfield, the Principal of Edgewood Middle School,

during her first week and requested a meeting to ensure that she would be able to complete ADEPT.

(Dkt. 1.1: Compl. ¶ 28). Plaintiff met with him and explained that she was concerned that she

would not be able to complete ADEPT using the keyboarding tutorial and asked if she could teach

Microsoft Word to satisfy ADEPT. (Dkt. 1.1: Compl. ¶ 28). Defendant Schoolfield approved, and

Plaintiff began teaching the students Microsoft Word in August 2017. (Dkt. 1.1: Compl. ¶ 28).

       On December 19, 2017, the last day before Christmas break, Defendant Schoolfield told

Plaintiff that she could not teach Microsoft Word and that she needed to teach keyboarding, even

though Plaintiff had not received training or the necessary resources to teach keyboarding. (Dkt.

1.1: Compl. ¶ 31). Plaintiff began teaching the students keyboarding upon their return from

Christmas break. (Dkt. 1.1: Compl. ¶ 33).

   C. Plaintiff’s ADEPT Evaluation

       On March 21, 2018, Defendant Schoolfield called Plaintiff into a meeting and informed

Plaintiff that she did not pass her ADEPT evaluation. (Dkt. 1.1: Compl. ¶ 35). Defendant

Schoolfield did not discuss a professional growth and development plan with her, as set out in the

ADEPT/SAFE-T guidelines. (Dkt. 1.1: Compl. ¶ 35). Plaintiff informed Defendant Schoolfield

that she did not agree with the outcome of her ADEPT evaluation, to which he responded, "Well,

you know, with the budget cut...” (Dkt. 1.1: Compl. ¶ 35). Plaintiff was not informed prior to

March 21, 2018, of any issues surrounding her performance or her ADEPT evaluation. (Dkt. 1.1:



                                                4
  8:19-cv-01930-DCC-JDA              Date Filed 10/30/19   Entry Number 18       Page 5 of 12




Compl. ¶ 36). Plaintiff received satisfactory evaluations throughout her years of employment prior

to March 21, 2018. (Dkt. 1.1: Compl. ¶ 36).

       Defendant Schoolfield and Defendant Ward joined together to create the obstacles

described herein for Plaintiff and to ultimately make Plaintiff fail the ADEPT evaluation. (Dkt.

1.1: Compl. ¶ 37). Defendant Schoolfield instructed one of the members of Plaintiff’s ADEPT

evaluation team, Defendant Bradley, to provide Plaintiff with an unsatisfactory or failing

evaluation, and Defendant Bradley complied. (Dkt. 1.1: Compl. ¶ 38). The ADEPT evaluation

team, including Campbell, Defendant Schoolfield, and Defendant Bradley, were not

knowledgeable about the keyboarding tutorial or the level of teaching required for the keyboarding

tutorial. (Dkt. 1.1: Compl. ¶ 39).

   D. Plaintiff’s Termination

       The District later informed Plaintiff that she would not be offered a contract with the

District for the 2018-2019 school year as a result of her ADEPT evaluation. (Dkt. 1.1: Compl. ¶

40). The District could have placed Plaintiff on an improvement plan and allowed her continued

employment during the implementation of such a plan, but the District denied Plaintiff the

opportunity to continue employment with the District. (Dkt. 1.1: Compl. ¶ 40).

                                     STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to the District Court. The

recommendation has no presumptive weight, and the responsibility to make a final determination

rests with the District Court. Matthews v. Weber, 423 U.S. 261 (1976). The Court is charged with

making a de novo determination of any portion of the Report of the Magistrate Judge to which a

specific objection is made. 28 U.S.C § 636(b). The Court may accept, reject, or modify, in whole

or in part, the recommendation made by the Magistrate Judge or recommit the matter to the



                                                 5
  8:19-cv-01930-DCC-JDA              Date Filed 10/30/19        Entry Number 18          Page 6 of 12




Magistrate Judge with instructions. Id. In the absence of an objection, the Court reviews the Report

for clear error. See, Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310 (4th Cir. 2005).

         This Report and Recommendation arises from a Rule 12(b)(6) motion to dismiss. Federal

Rule of Civil Procedure 12(b)(6) governs motions to dismiss for “failure to state a claim upon

which relief can be granted.” The purpose of such a motion is to test the sufficiency of the facts

alleged in a plaintiff's complaint. See Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir.

1999).

         Rule 8(a)(2) of the Federal Rules of Civil Procedure provides that a pleading must contain

“a short and plain statement of the claim showing that the pleader is entitled to relief.” This

standard “does not require ‘detailed factual allegations,’ ... [but a] pleading that offers ‘labels and

conclusions,’ or ‘a formulaic recitation of the elements of a cause of action will not do.”’ Ashcroft

v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)). Likewise, “a complaint [will not] suffice if it tenders 'naked assertion[s]' devoid of 'further

factual enhancement.”' Iqbal, 129 S. Ct. at 1949 (quoting Twombly, 550 U.S. at 557). Rather, to

survive a Rule 12(b)(6) motion to dismiss, the “[f]actual allegations must be enough to raise a right

to relief above the speculative level.” Twombly, 550 U.S. at 555. The United States Supreme Court

held in Iqbal:

            [t]o survive a motion to dismiss, a complaint must contain sufficient
            factual matter, accepted as true, to “state a claim to relief that is plausible
            on its face.” A claim has facial plausibility when the plaintiff pleads
            factual content that allows the court to draw the reasonable inference
            that the defendant is liable for the misconduct alleged.

Iqbal, 129 S. Ct. at 1949 (quoting Twombly, 550 U.S. at 570).

         “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”



                                                    6
  8:19-cv-01930-DCC-JDA            Date Filed 10/30/19      Entry Number 18         Page 7 of 12




Iqbal, 556 at 678. When ruling on a motion to dismiss, the court “must accept as true all of the

factual allegations contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007).

                                   SPECIFIC OBJECTIONS

       In the Report and Recommendation, the Magistrate reasoned first that “Plaintiff does not

identify any conduct in support of the alleged conspiracy that was not also a basis for the

discrimination claim”. (Dkt. 37: R&R p. 7). Additionally, the Magistrate found that “the failure to

identify damages that were not caused by the alleged discrimination claim provides another basis

for dismissal.” (Dkt. 37: R&R p. 8). Plaintiff respectfully objects to the Magistrate’s determination

that Plaintiff failed to plead special damages and acts in furtherance of the conspiracy independent

from the other wrongful acts.

   1. Acts in Furtherance

       To establish the first two elements of a claim of civil conspiracy, a plaintiff needs to allege

“additional acts in furtherance of the conspiracy.” Todd v. S.C. Farm Bureau Mut. Ins. Co., 276

S.C. 284, 293, 278 S.E.2d 607, 611 (1981). Courts have found viable civil conspiracy claims where

there is some overlap between allegations and the Plaintiff has pled additional acts supporting a

civil conspiracy. See, State Farm Life Ins. Co. v. Murphy, 260 F. Supp. 3d 497, 504 N 3 (D.S.C.

2017) (citing Integrity Worldwide, Inc. v. Int'l Safety Access Corp., No. 0:14-CV-0213-MBS, 2015

WL 1297823, at *3 (D.S.C. Mar. 23, 2015); James v. Pratt & Whitney, 126 F. App'x 607, 613 (4th

Cir. 2005)). Plaintiff has pled such acts, independent from the acts involved in her discrimination

claim, taken by the Individual Defendants in furtherance of the conspiracy.

       The Magistrate noted that, related to her discrimination claim, Plaintiff alleges:

               [T]he District, by and through its employees: treated Plaintiff in a
               hostile manner in comparison to similarly situated white employees;
               enforced policies in a disparate manner; failed to provide Plaintiff
               with the necessary training and resources to complete her job;

                                                 7
  8:19-cv-01930-DCC-JDA           Date Filed 10/30/19      Entry Number 18        Page 8 of 12




                excluded Plaintiff from ADEPT/SAFE-T orientation and evaluation
                process; involuntarily transferred Plaintiff from her position at
                Ninety-Six High School to a position that was not suitable for
                completion of her ADEPT/SAFE-T evaluation; excluded Plaintiff
                from events; falsely accused Plaintiff of poor performance on her
                ADEPT evaluation; and terminated Plaintiff from her position with
                the District.

(Dkt. 17: R&R, p. 7). The Magistrate stated, with respect to Plaintiff’s civil conspiracy claim,

“Plaintiff alleges conclusorily that ‘the individual defendants and others met, conspired and

schemed to cause Plaintiff harm.’” Id. However, the Magistrate’s Report and Recommendation

overlooks the actions taken by the Individual Defendants in furtherance of the civil conspiracy,

incorporated by reference under Plaintiff’s civil conspiracy claim and described in the factual

allegations of Plaintiff’s Complaint, which do not serve as the basis for Plaintiff’s discrimination

claim.

         Plaintiff alleges acts in furtherance of the civil conspiracy, independent of the acts

described above for her discrimination claim, including, but not limited to:

         a. Defendant Schoolfield approving Plaintiff’s request to teach Microsoft Word in
            August 2017, then retracting his approval in December 2017 and informing
            Plaintiff that she would have to teach keyboarding for the rest of the school
            year;
         b. Defendant Schoolfield instructing Defendant Bradley to provide Plaintiff with
            an unsatisfactory or failing evaluation;
         c. Defendant Bradley providing Plaintiff with a failing evaluation upon Defendant
            Schoolfield’s instruction; and
         d. Defendant Schoolfield and Defendant Ward joining together to create obstacles
            for Plaintiff and to ultimately cause Plaintiff to fail her ADEPT evaluation.

(Dkt. 1.1: Compl. ¶¶ 28, 31, 37-38). These relevant paragraphs constitute actions, separate and

apart from the actions underlying Plaintiff’s discrimination claim, taken by the Individual

Defendants in furtherance of the conspiracy to deprive Plaintiff of her teaching certificate and

position with the District. See, State Farm Life Ins. Co. v. Murphy, 260 F. Supp. 3d 497, 504 N 3

(D.S.C. 2017) (citing Integrity Worldwide, Inc. v. Int'l Safety Access Corp., No. 0:14-CV-0213-

                                                 8
  8:19-cv-01930-DCC-JDA               Date Filed 10/30/19       Entry Number 18          Page 9 of 12




MBS, 2015 WL 1297823, at *3 (D.S.C. Mar. 23, 2015); James v. Pratt & Whitney, 126 F. App'x

607, 613 (4th Cir. 2005)). As such, the Magistrate’s conclusion that Plaintiff failed to allege actions

in furtherance of the conspiracy separate and apart from the other wrongful acts alleged in the

Complaint is in error, and Plaintiff’s civil conspiracy claim should not be dismissed.

   1.1. Special Damages

       The third element of a Civil Conspiracy cause of action requires that the conspiracy caused

the plaintiff special damages. Vaught v. Waites, 300 S.C. 201, 208, 387 S.E.2d 91, 95 (Ct. App.

1989). To establish special damages, “the damages alleged must go beyond the damages alleged

in the other causes of action.” Hackworth v. Greywood at Hammett, L.L.C., 358 S.C. 110, 115,

682 S.E.2d 871, 874 (Ct. App. 2009) (citing Vaught, at 209, 387 S.E.2d 95)). Plaintiff has pled

damages for her Civil Conspiracy cause of action that are separate and distinct from the damages

of her Title VII claim. (Dkt. 37: R&R p. 8). The damages pled under the Title VII cause of action

are as follows:

                  48. As a direct and proximate result of the race discrimination
                  alleged herein, Plaintiff suffered damages for which the District is
                  liable, including the loss of her employment with the District, the
                  loss of the opportunity to earn her teaching certificate, back pay,
                  front pay, loss of earning capacity, loss of benefits, and pain and
                  suffering. The Plaintiff is also entitled to attorneys’ fees and costs of
                  this action.

(Dkt. 1.1: Compl. ¶ 48). The damages pled under the Civil Conspiracy cause of action are as

follows:

                  54. Such civil conspiracy has directly and proximately caused the
                  Plaintiff to be ostracized, isolated, and black-listed from the
                  educational profession; it has caused the Plaintiff to suffer increased
                  anxiety; and has caused her to incur the costs and reasonable
                  attorney’s fees of prosecuting this action. Further, the Plaintiff is
                  entitled to an award of punitive damages for the malicious,
                  intentional, and mean-spirited actions of the individual defendants
                  acting herein.

                                                     9
 8:19-cv-01930-DCC-JDA            Date Filed 10/30/19       Entry Number 18         Page 10 of 12




(Dkt. 1.1: Compl. ¶ 54).

       The above demonstrates that, although limited, natural overlap exists between the relevant

damages sought, Plaintiff’s conspiracy damages are distinct from the damages sought in her other

claims. Those primary damages include: Plaintiff’s ostracization, Plaintiff’s isolation, Plaintiff

becoming blacklisted from the educational profession, Plaintiff’s increased anxiety, and punitive

damages. (Dkt. 1.1).

       This Court’s determination in Grady v. Spartanburg School Dist. Seven supports that

Plaintiff sufficiently pled special damages:

               Here, however, Plaintiff has claimed separate damages against
               different defendants in the civil conspiracy claim and for different
               acts of the Individual Defendants (as determined by this Court's
               finding that Plaintiff sufficiently pleaded a separate overt act in this
               claim). Plaintiff has alleged that these emotional damages came
               from being ostracized from her peers, distinct from the emotional
               damages of losing her job. These damages could also be termed
               “aggravated damages,” which are generally sufficient to satisfy the
               requirement of pleading special damages. [Internal Citation
               Omitted] The Court is mindful that such distinction may be difficult
               for Plaintiff to draw and prove on summary judgment or at trial, but
               that is not the purview of the Court on a motion to dismiss.
               Therefore, based on the foregoing analysis, the Court recommends
               denying Andrew and Kennedy's motion to dismiss.

Grady v. Spartanburg Sch. Dist. Seven, No. 7:13-CV-02020-GRA, 2014 WL 1159406, at *14

(D.S.C. Mar. 21, 2014) (Report and Recommendation of U.S. Mag. J. Jacquelyn D. Austin)

(Adopted by U.S. Dist. Ct. J. G. Ross Anderson, Jr.). The pleading distinctions outlined above, in

conjunction with the above persuasive authority, indicate that Plaintiff sufficiently pled special

damages.

       Plaintiff disagrees with the Magistrate’s assertion that ostracization, isolation, and black-

listing are damages that “also would be encompassed by the discrimination claim.” (Dkt. 37: R&R



                                                 10
 8:19-cv-01930-DCC-JDA            Date Filed 10/30/19       Entry Number 18         Page 11 of 12




p. 8). Ostracization and isolation are aggravated damages as defined by Grady and are not

encompassed by the pain and suffering damage under Plaintiff’s discrimination claim. Grady,

2014 WL 1159406 at *14. Furthermore, Plaintiff’s discrimination claim does not touch upon the

issue of black-listing. While Plaintiff’s discrimination claim alleges loss of future earning capacity,

black-listing is distinct from loss of future earning capacity. Loss of future earning capacity arises

from the damage to Plaintiff’s resume, to wit, her loss of certification, and the non-voluntary

conclusion of her employment. Black-listing refers to the Individual Defendant’s conspiracy to

proactively prevent Plaintiff from associating with the peers and colleagues in her profession.

Additionally, the Magistrate wholly ignores that Plaintiff has pleaded damages for her increased

anxiety, and for punitive damages, neither of which are remotely to any damages pled for under

her discrimination claim. (Dkt. 37: R&R).

       Therefore, Plaintiff has appropriately pled a sustainable claim of civil conspiracy, and the

Magistrate’s Report and Recommendation to the contrary should not be adopted. (Dkt. 37: R&R).

Plaintiff, for this reason, asks the Court to allow Plaintiff’s civil conspiracy claim to proceed

through discovery.

                                         CONCLUSION

       Based on the foregoing objections and the reasons set forth in Plaintiff’s Response in

Opposition to Defendant’s Motion to Dismiss, Plaintiff respectfully requests that this Court

REJECT the Magistrate Judge’s Report and Recommendation and DENY the Inidividual

Defendants’ Motion. In the event that the Court does find the Magistrate’s Report and

Recommendation persuasive, Plaintiff requests leave to amend the complaint and remedy the

issues alleged.




                                                  11
 8:19-cv-01930-DCC-JDA     Date Filed 10/30/19   Entry Number 18    Page 12 of 12




                                     CROMER BABB PORTER & HICKS, LLC

                                     BY:    s/Elizabeth M. Bowen
                                         Elizabeth M. Bowen (#12705)
                                         J. Lewis Cromer (#362)
                                         1418 Laurel Street, Suite A
                                         Post Office Box 11657
                                         Columbia, South Carolina 29211
                                         Tel: 803-799-9530
                                         Fax: 803-799-9533
                                     Attorney for Plaintiff

October 30, 2019
Columbia, South Carolina




                                       12
